As filed with the Securities and Exchange Commission on November 24, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-10487 Hotchkis and Wiley Funds (Exact name of registrant as specified in charter) 725 South Figueroa Street, 39th Floor Los Angeles, CA 90017-5439 (Address of principal executive offices) (Zip code) Anna Marie Lopez, President Hotchkis and Wiley Funds 725 South Figueroa Street, 39th Floor Los Angeles, CA 90017-5439 (Name and address of agent for service) Copy to: Mitchell E. Nichter, Esq. Paul, Hastings, Janofsky & Walker, LLP 55 Second Street, 24th Floor San Francisco, CA 94105 (213) 430-1000 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2011 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. Schedule of Investments - September 30, 2010 Hotchkis and Wiley Diversified Value Fund (Unaudited) Shares COMMON STOCKS - 99.66% Held Value CONSUMER DISCRETIONARY - 12.49% Auto Components - 1.02% Johnson Controls, Inc. $ Hotels, Restaurants & Leisure - 1.03% Carnival Corporation Media - 3.83% Comcast Corporation Interpublic Group of Companies, Inc.(a) Time Warner Cable, Inc. Multiline Retail - 2.66% J.C. Penney Company, Inc. Specialty Retail - 3.95% The Gap, Inc. Home Depot, Inc. Limited Brands, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 7.77% Food & Staples Retailing - 4.73% CVS Caremark Corporation Safeway, Inc. Wal-Mart Stores, Inc. Food Products - 0.51% Kraft Foods, Inc. Tobacco - 2.53% Lorillard, Inc. Philip Morris International,Inc. TOTAL CONSUMER STAPLES ENERGY - 9.97% Oil, Gas & Consumable Fuels - 9.97% ConocoPhillips Exxon Mobil Corporation Marathon Oil Corporation Royal Dutch Shell PLC - Class B - ADR TOTAL ENERGY FINANCIALS - 26.57% Commercial Banks - 6.46% KeyCorp PNC Financial Services Group, Inc. SunTrust Banks, Inc. Wells Fargo & Company Consumer Finance - 1.03% Capital One FinancialCorporation Diversified Financial Services - 10.27% Bank of America Corporation Citigroup, Inc.(a) JPMorgan Chase & Company Insurance - 8.81% The Allstate Corporation Genworth Financial, Inc.(a) Hartford Financial Services Group, Inc. MetLife, Inc. Prudential Financial, Inc. The Travelers Companies, Inc. XL Capital Limited TOTAL FINANCIALS HEALTH CARE - 7.08% Health Care Equipment & Supplies - 0.50% Covidien PLC Pharmaceuticals - 6.58% Eli Lilly & Company Johnson & Johnson Merck & Company, Inc. Pfizer, Inc. TOTAL HEALTH CARE INDUSTRIALS - 12.82% Aerospace & Defense - 6.42% The Boeing Company Empresa Brasileira de Aeronautica SA - ADR Honeywell International, Inc. Lockheed MartinCorporation Northrop GrummanCorporation Air Freight & Logistics - 1.71% FedExCorporation Industrial Conglomerates - 1.42% Tyco International Limited Machinery - 3.27% Cummins, Inc. PACCAR, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 12.55% Computers & Peripherals - 2.38% Hewlett-Packard Company Electronic Equipment, Instruments & Components - 1.82% Tyco Electronics Limited IT Services - 1.95% Accenture PLC International Business Machines Corporation Software - 6.40% CA, Inc. Microsoft Corporation OracleCorporation TOTAL INFORMATION TECHNOLOGY MATERIALS - 1.51% Chemicals - 1.51% PPG Industries, Inc. TOTAL MATERIALS TELECOMMUNICATION SERVICES - 2.83% Wireless Telecommunication Services - 2.83% Vodafone Group PLC - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 6.07% Electric Utilities - 6.07% Edison International EntergyCorporation Exelon Corporation NextEra Energy, Inc. TOTAL UTILITIES Total investments - 99.66% (Cost$541,857,949) Time deposit* - 0.07% Other assets in excess of liabilities - 0.27% Net assets - 100.00% $ (a) - Non-income producing security. ADR - American Depositary Receipt * -Time deposit with Citibank bears interest at 0.03% and matures on 10/1/2010. Invested through a cash management account administered by Brown Brothers Harriman & Co. Schedule of Investments - September 30, 2010 Hotchkis and Wiley Large Cap Value Fund (Unaudited) Shares COMMON STOCKS - 98.16% Held Value CONSUMER DISCRETIONARY - 12.18% Automobiles - 1.33% Harley-Davidson, Inc. $ Household Durables - 0.52% Fortune Brands, Inc. Media - 2.44% Comcast Corporation Multiline Retail - 3.26% J.C. Penney Company, Inc. Specialty Retail - 4.17% The Gap, Inc. Home Depot, Inc. Limited Brands, Inc. Textiles, Apparel & Luxury Goods - 0.46% Jones Apparel Group, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 6.17% Food & Staples Retailing - 4.20% CVS Caremark Corporation Safeway, Inc. Wal-Mart Stores, Inc. Tobacco - 1.97% Philip Morris International,Inc. TOTAL CONSUMER STAPLES ENERGY - 8.37% Oil, Gas & Consumable Fuels - 8.37% ConocoPhillips Royal Dutch Shell PLC - Class B - ADR TOTAL ENERGY FINANCIALS - 27.79% Commercial Banks - 6.34% PNC Financial Services Group, Inc. Regions Financial Corporation Wells Fargo & Company Consumer Finance - 1.15% Capital One FinancialCorporation Diversified Financial Services - 11.22% Bank of America Corporation Citigroup, Inc.(a) JPMorgan Chase & Company Insurance - 9.08% The Allstate Corporation Genworth Financial, Inc.(a) MetLife, Inc. The Travelers Companies, Inc. Unum Group XL Capital Limited TOTAL FINANCIALS HEALTH CARE - 6.52% Pharmaceuticals - 6.52% Eli Lilly & Company Johnson & Johnson Pfizer, Inc. TOTAL HEALTH CARE INDUSTRIALS - 10.20% Aerospace & Defense - 5.84% Empresa Brasileira de Aeronautica SA - ADR Lockheed MartinCorporation Northrop GrummanCorporation Industrial Conglomerates - 1.38% Tyco International Limited Machinery - 2.98% Cummins, Inc. PACCAR, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 13.56% Computers & Peripherals - 3.09% Hewlett-Packard Company Electronic Equipment, Instruments & Components - 2.27% Tyco Electronics Limited IT Services - 1.99% International Business Machines Corporation Software - 6.21% CA, Inc. Microsoft Corporation TOTAL INFORMATION TECHNOLOGY MATERIALS - 4.01% Chemicals - 4.01% Celanese Corporation PPG Industries, Inc. TOTAL MATERIALS TELECOMMUNICATION SERVICES - 2.76% Wireless Telecommunication Services - 2.76% Vodafone Group PLC - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 6.60% Electric Utilities - 6.60% Edison International Exelon Corporation NextEra Energy, Inc. TOTAL UTILITIES Total investments - 98.16% (Cost$1,356,056,689) Time deposit* - 1.89% Liabilities in excess of other assets - (0.05)% ) Net assets - 100.00% $ (a) - Non-income producing security. ADR - American Depositary Receipt * - Time deposit with Citibank bears interest at 0.03% and matures on 10/1/2010. Invested through a cash management account administered by Brown Brothers Harriman & Co. Schedule of Investments - September 30, 2010 Hotchkis and Wiley Mid-Cap Value Fund (Unaudited) Shares COMMON STOCKS - 99.04% Held Value CONSUMER DISCRETIONARY - 21.21% Auto Components - 3.01% The Goodyear Tire & Rubber Company(a) $ Magna International, Inc. Automobiles - 0.72% Harley-Davidson, Inc. Diversified Consumer Services - 0.63% Weight Watchers International, Inc. Media - 7.53% Interpublic Group of Companies, Inc.(a) Liberty Global, Inc.(a) Valassis Communications, Inc.(a) Multiline Retail - 1.63% J.C. Penney Company, Inc. Specialty Retail - 5.50% The Gap, Inc. Rent-A-Center, Inc. Textiles, Apparel & Luxury Goods - 2.19% Jones Apparel Group, Inc. TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 4.52% Food & Staples Retailing - 3.80% Safeway, Inc. SUPERVALU, Inc. Tobacco - 0.72% Lorillard, Inc. TOTAL CONSUMER STAPLES ENERGY - 5.26% Oil, Gas & Consumable Fuels - 5.26% Cobalt International Energy, Inc.(a) Holly Corporation Stone Energy Corporation(a) TOTAL ENERGY FINANCIALS - 27.74% Commercial Banks - 9.78% Fifth Third Bancorp First Horizon NationalCorporation(a) KeyCorp Regions Financial Corporation SunTrust Banks, Inc. Synovus Financial Corporation Consumer Finance - 3.39% Capital One FinancialCorporation Discover Financial Services Diversified Financial Services - 1.93% PHH Corporation(a) Insurance - 10.78% The Allstate Corporation CNO Financial Group, Inc.(a) Genworth Financial, Inc.(a) Hartford Financial Services Group, Inc. XL Capital Limited Real Estate Management & Development - 1.86% MI Developments, Inc. TOTAL FINANCIALS HEALTH CARE - 5.42% Health Care Equipment & Supplies - 3.11% Kinetic Concepts, Inc.(a) Health Care Providers & Services - 0.41% LifePoint Hospitals, Inc.(a) Pharmaceuticals - 1.90% King Pharmaceuticals, Inc.(a) TOTAL HEALTH CARE INDUSTRIALS - 10.29% Aerospace & Defense - 1.46% Empresa Brasileira de Aeronautica SA - ADR Machinery - 1.19% PACCAR, Inc. Terex Corporation(a) Professional Services - 2.86% Manpower, Inc. Road & Rail - 4.78% Con-way, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 14.30% Communications Equipment - 1.53% Arris Group, Inc.(a) Electronic Equipment, Instruments & Components - 2.86% Tyco Electronics Limited Semiconductors & Semiconductor Equipment - 4.06% National Semiconductor Corporation NXP Semiconductors NV(a) ON Semiconductor Corporation(a) Software - 5.85% CA, Inc. Novell, Inc.(a) Symantec Corporation(a) TOTAL INFORMATION TECHNOLOGY MATERIALS - 4.72% Chemicals - 4.72% Celanese Corporation PPG Industries, Inc. RPM International, Inc. TOTAL MATERIALS UTILITIES - 5.58% Electric Utilities - 5.58% Edison International Great Plains Energy, Inc. Portland General Electric Company Westar Energy, Inc. TOTAL UTILITIES Total investments - 99.04% (Cost$1,352,442,928) Time deposit* - 0.88% Other assets in excess of liabilities - 0.08% Net assets - 100.00% $ (a) - Non-income producing security. ADR - American Depositary Receipt * - Time deposit with Citibank bears interest at0.03% and matures on 10/1/2010. Invested through a cash management account administered by Brown Brothers Harriman & Co. Schedule of Investments - September 30, 2010 Hotchkis and Wiley Small Cap Value Fund (Unaudited) Shares COMMON STOCKS - 100.00% Held Value CONSUMER DISCRETIONARY - 16.21% Auto Components - 1.73% The Goodyear Tire & Rubber Company(a) $ Diversified Consumer Services - 0.49% Weight Watchers International, Inc. Hotels, Restaurants & Leisure - 0.14% Lakes Entertainment, Inc.(a) Household Durables - 0.63% Furniture Brands International, Inc.(a) Media - 7.37% Interpublic Group of Companies, Inc.(a) Valassis Communications, Inc.(a) Westwood One, Inc.(a) (c) Specialty Retail - 2.15% Rent-A-Center, Inc. Textiles, Apparel & Luxury Goods - 3.70% Jones Apparel Group, Inc. Quiksilver, Inc.(a) TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 1.90% Food Products - 1.90% Overhill Farms, Inc.(a) (b) TOTAL CONSUMER STAPLES ENERGY - 6.85% Energy Equipment & Services - 1.05% Bristow Group, Inc.(a) Oil, Gas & Consumable Fuels - 5.80% Cobalt International Energy, Inc.(a) Holly Corporation Stone Energy Corporation(a) TOTAL ENERGY FINANCIALS - 26.73% Commercial Banks - 7.64% Associated Banc-Corp First Horizon NationalCorporation(a) First Interstate BancSystem, Inc. Synovus Financial Corporation Webster Financial Corporation Diversified Financial Services - 2.93% PHH Corporation(a) Insurance - 11.46% CNO Financial Group, Inc.(a) Employers Holdings, Inc. Global Indemnity PLC(a) PMA Capital Corporation(a) Symetra Financial Corporation Real Estate Investment Trusts - 2.44% CapLease, Inc. Walter Investment Management Corporation Real Estate Management & Development - 1.77% MI Developments, Inc. Thrifts & Mortgage Finance - 0.49% First Financial Holdings, Inc. Territorial Bancorp, Inc. TOTAL FINANCIALS HEALTH CARE - 6.05% Health Care Equipment & Supplies - 3.05% Kinetic Concepts, Inc.(a) Pharmaceuticals - 3.00% King Pharmaceuticals, Inc.(a) TOTAL HEALTH CARE INDUSTRIALS - 17.88% Aerospace & Defense - 0.50% Empresa Brasileira de Aeronautica SA - ADR Machinery - 6.09% Miller Industries, Inc. Terex Corporation(a) Professional Services - 5.96% Heidrick & Struggles International, Inc. Hudson Highland Group, Inc.(a) (b) Manpower, Inc. Road & Rail - 5.33% Con-way, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 8.05% Communications Equipment - 1.96% Arris Group, Inc.(a) Computers & Peripherals - 2.22% Hypercom Corporation(a) IT Services - 0.75% Ness Technologies, Inc.(a) Semiconductors & Semiconductor Equipment - 1.81% ON Semiconductor Corporation(a) Software - 1.31% Novell, Inc.(a) TOTAL INFORMATION TECHNOLOGY MATERIALS - 7.56% Metals & Mining - 7.56% Haynes International, Inc. Kaiser Aluminum Corporation Noranda Aluminum Holding Corporation(a) Universal Stainless & Alloy(a) TOTAL MATERIALS UTILITIES - 8.77% Electric Utilities - 8.77% Great Plains Energy, Inc. Portland General Electric Company Westar Energy, Inc. TOTAL UTILITIES Total investments - 100.00% (Cost$260,912,076) Collateral for securities on loan^ - 0.03% Time deposit* - 0.64% Liabilities in excess of other assets - (0.67)% ) Net assets - 100.00% $ (a) - Non-income producing security. (b) - Affiliated issuer.An issuer in which the Fund's holdings represent 5% or more of the outstanding voting securities of the issuer is an "affiliated" issuer as defined in the Investment Company Act of 1940, as amended.A schedule of the Fund's investments in securities of affiliated issuers held during the three months ended September 30, 2010, is set forth below: Share Balance At Share Balance At Dividend Value At Issuer Name July 1, 2010 Additions Reductions September 30, 2010 Income September 30, 2010 Hudson Highland Group, Inc. — — $ — $ Overhill Farms, Inc. — — (c) - All or a portion of this security is on loan. The total market value of securities on loan was $52,390. ADR - American Depositary Receipt ^ -Collateral for securities on loan was held as cash. * -Time deposit with Citibank bears interest at0.03% and matures on 10/1/2010. Invested through a cash management account administered by Brown Brothers Harriman & Co. Schedule of Investments - September 30, 2010 Hotchkis and Wiley Value Opportunities Fund (Unaudited) Shares COMMON STOCKS - 87.44% Held Value CONSUMER DISCRETIONARY - 10.08% Hotels, Restaurants & Leisure - 0.45% Lakes Entertainment, Inc.(a) $ Household Durables - 0.57% Furniture Brands International, Inc.(a) Media - 6.85% Comcast Corporation Valassis Communications, Inc.(a) Westwood One, Inc.(a) (b) Specialty Retail - 1.54% The Gap, Inc. Textiles, Apparel & Luxury Goods - 0.67% Quiksilver, Inc.(a) TOTAL CONSUMER DISCRETIONARY CONSUMER STAPLES - 1.91% Food Products - 1.91% Overhill Farms, Inc.(a) TOTAL CONSUMER STAPLES ENERGY - 7.70% Oil, Gas & Consumable Fuels - 7.70% ConocoPhillips Royal Dutch Shell PLC - Class B - ADR TOTAL ENERGY FINANCIALS - 18.73% Commercial Banks - 3.46% Wells Fargo & Company Diversified Financial Services - 7.46% Bank of America Corporation JPMorgan Chase & Company Insurance - 3.11% Global Indemnity PLC(a) Real Estate Management & Development - 1.67% MI Developments, Inc. Thrifts & Mortgage Finance - 3.03% Tree.com, Inc.(a) TOTAL FINANCIALS HEALTH CARE - 2.37% Health Care Equipment & Supplies - 2.37% Kinetic Concepts, Inc.(a) TOTAL HEALTH CARE INDUSTRIALS - 23.59% Aerospace & Defense - 7.44% Lockheed Martin Corporation Northrop GrummanCorporation Air Freight & Logistics - 0.62% Air T, Inc. Machinery - 3.42% Miller Industries, Inc. Professional Services - 3.99% Hudson Highland Group, Inc.(a) Road & Rail - 7.29% Con-way, Inc. Trading Companies & Distributors - 0.83% KSW, Inc. TOTAL INDUSTRIALS INFORMATION TECHNOLOGY - 7.16% Computers & Peripherals - 1.37% Hewlett-Packard Company Software - 5.79% CA, Inc. TOTAL INFORMATION TECHNOLOGY MATERIALS - 7.33% Chemicals - 4.29% Celanese Corporation Metals & Mining - 3.04% Haynes International, Inc. Noranda Aluminum Holding Corporation(a) TOTAL MATERIALS TELECOMMUNICATION SERVICES - 2.90% Wireless Telecommunication Services - 2.90% Vodafone Group PLC - ADR TOTAL TELECOMMUNICATION SERVICES UTILITIES - 5.67% Electric Utilities - 5.67% Exelon Corporation TOTAL UTILITIES Total common stocks (Cost$50,336,610) OTHER INVESTMENT COMPANIES - 1.51% Equity Mutual Funds - 1.51% Diamond Hill Financial Trends Fund, Inc. Total other investment companies (Cost$644,142) CONVERTIBLE PREFERRED STOCKS - 2.96% UTILITIES - 2.96% Electric Utilities - 2.96% NextEra Energy, Inc., 7.000% TOTAL UTILITIES Total convertible preferred stocks (Cost$1,477,840) PREFERRED STOCKS - 5.63% FINANCIALS - 5.63% Real Estate Investment Trusts - 3.81% Strategic Hotels & Resorts, Inc. - Series A(a) Strategic Hotels & Resorts, Inc. - Series B(a) Strategic Hotels & Resorts, Inc. - Series C(a) Thrifts & Mortgage Finance - 1.82% Federal Home Loan Mortgage Corporation - Series K(a) Federal Home Loan Mortgage Corporation - Series N(a) Federal Home Loan Mortgage Corporation - Series S(a) Federal Home Loan Mortgage Corporation - Series T(a) Federal Home Loan Mortgage Corporation - Series Z(a) TOTAL FINANCIALS Total preferred stocks (Cost$3,486,643) CORPORATE BONDS - 1.53% Amount ENERGY - 1.53% Oil, Gas & Consumable Fuels - 1.53% American Petroleum Tankers LLC/AP Tankers Company 10.250%, 05/01/2015 (Acquired 05/06/2010, Cost $730,153)(r) $ TOTAL ENERGY Total corporate bonds (Cost$730,153) Shares WARRANTS - 0.55% Held FINANCIALS - 0.55% Diversified Financial Services - 0.55% Bank of America Corporation Expiration: January 2019, Exercise Price: $13.30 (a) TOTAL FINANCIALS Total warrants (Cost$357,429) Total investments - 99.62% (Cost$57,032,817) Collateral for securities on loan^ - 0.01% Time deposit* - 0.52% Liabilities in excess of other assets - (0.15)% ) Net assets - 100.00% $ (a) - Non-income producing security. (b) - All or a portion of this security is on loan. The total market value of securities on loan was $4,100. (r) -Restricted security under Rule 144A of the Securities Act of 1933.Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutional buyers.The total market value of restricted securities was $770,625, representing 1.53% of net assets. ADR - American Depositary Receipt ^ -Collateral for securities on loan was held as cash. * -Time deposit with Wells Fargo bears interest at0.03% and matures on 10/1/2010. Invested through a cash management account administered by Brown Brothers Harriman & Co. Schedule of Investments - September 30, 2010 Hotchkis and Wiley High Yield Fund (Unaudited) CORPORATE BONDS - 87.23% Amount Value Aerospace/Defense - 1.95% BE Aerospace, Inc. 6.875%, 10/01/2020 $ $ Triumph Group, Inc. 8.625%, 07/15/2018 Airlines - 2.89% America West Airlines Pass Through Trust - Series 2001-1 7.100%, 04/02/2021 Delta Air Lines, Inc. 9.500%, 09/15/2014 (Acquired 09/23/2009 - 08/27/2010, Cost $1,495,159)(r) Delta Air Lines, Inc. Pass Through Trust - Class B - Series 2007-1 8.021%, 08/10/2022 Delta Air Lines, Inc. Pass Through Trust - Class G-1 - Series 2002-1 6.718%, 01/02/2023 United Air Lines, Inc. Pass Through Trust - Class B - Series 2007-1 7.336%, 07/02/2019(Acquired 06/23/2010 - 07/27/2010, Cost $710,078)(r) Apparel/Textiles - 0.15% Quiksilver, Inc. 6.875%, 04/15/2015 Auto Loans - 2.11% Credit Acceptance Corporation 9.125%, 02/01/2017 (Acquired 01/25/2010 - 09/22/2010, Cost $1,316,791) (r) Ford Motor Credit Company LLC 8.125%, 01/15/2020(c) Auto Parts & Equipment - 3.60% Accuride Corporation 9.500%, 08/01/2018 (Acquired 07/22/2010, Cost $486,738)(r) Affinia Group Holdings, Inc. 10.750%, 08/15/2016 (Acquired 08/06/2009 - 04/23/2010, Cost $1,150,875)(r) American Axle & Manufacturing, Inc. 5.250%, 02/11/2014 9.250%, 01/15/2017 (Acquired 12/10/2009 - 05/03/2010, Cost $1,104,160)(r) Goodyear Tire & Rubber Company 10.500%, 05/15/2016(c) TRW Automotive, Inc. 8.875%, 12/01/2017 (Acquired 11/18/2009 - 05/10/2010, Cost $1,056,960) (r) Banking - 6.31% Ally Financial, Inc. 8.300%, 02/12/2015 (Acquired02/09/2010 - 08/10/2010, Cost $1,509,852) (r) 8.000%, 12/31/2018 CIT Group, Inc. 7.000%, 05/01/2017 First Tennessee Capital I 8.070%, 01/06/2027 NB Capital Trust IV 8.250%, 04/15/2027 Synovus Finance Corporation 5.125%, 06/15/2017 Building Materials - 1.53% Building Materials Corporation of America 6.875%, 08/15/2018 (Acquired 08/09/2010 - 08/11/2010, Cost $1,475,106)(r) Goodman Global Group, Inc. 11.500%, 12/15/2014 (d) Chemicals - 3.86% Celanese US Holdings LLC 6.625%, 10/15/2018 (Acquired 09/15/2010 - 09/21/2010, Cost $1,212,250)(r) Georgia Gulf Corporation 9.000%, 01/15/2017 (Acquired 12/11/2009 - 08/13/2010, Cost $1,322,100)(r) Hexion US Finance Corporation/Hexion Nova Scotia Finance ULC 8.875%, 02/01/2018 Momentive Performance Materials, Inc. 9.750%, 12/01/2014 PolyOne Corporation 7.375%, 09/15/2020 Solutia, Inc. 8.750%, 11/01/2017 Consumer - Products - 1.94% Easton-Bell Sports, Inc. 9.750%, 12/01/2016 FGI Holding Company, Inc. 11.250%, 10/01/2015(Acquired 03/30/2010, Cost $490,819) (e)(r) Freedom Group, Inc. 10.250%, 08/01/2015 (Acquired 07/15/2009 - 05/17/2010, Cost $1,452,139) (r) Consumer/Commercial/Lease Financing - 3.89% American General Finance Corporation 5.900%, 09/15/2012 6.900%, 12/15/2017 International Lease Finance Corporation 8.750%, 03/15/2017 (Acquired 03/17/2010 - 08/12/2010, Cost $2,247,163)(r) SLM Corporation - Series A 8.450%, 06/15/2018 Department Stores - 2.39% Dillard's, Inc. 7.130%, 08/01/2018 Neiman Marcus Group, Inc. 9.000%, 10/15/2015(e) Diversified Capital Goods - 0.82% Mueller Water Products, Inc. 8.750%, 09/01/2020 (Acquired 08/19/2010 - 08/26/2010, Cost $1,241,476) (r) Electric - Generation - 4.76% Calpine Corporation 7.875%, 07/31/2020 (Acquired 07/20/2010 - 08/04/2010, Cost $1,501,460) (r) Edison Mission Energy 7.000%, 05/15/2017(c) Energy Future Intermediate Holding Company LLC 9.750%, 10/15/2019 GenOn Escrow Corporation 9.875%, 10/15/2020 (Acquired 09/22/2010 - 09/23/2010, Cost $483,563)(r) Mirant Americas Generation LLC 8.500%, 10/01/2021 NRG Energy, Inc. 7.375%, 02/01/2016(c) 8.250%, 09/01/2020 (Acquired 08/17/2010, Cost $750,000)(r) Electric - Integrated - 0.72% North American Energy Alliance LLC/North American Energy Alliance Finance Corporation 10.875%, 06/01/2016 (Acquired 09/22/2009 - 06/23/2010, Cost $1,084,588)(r) Electronics - 3.61% Advanced Micro Devices, Inc. 7.750%, 08/01/2020 (Acquired 07/26/2010 - 08/10/2010, Cost $809,750) (r) Freescale Semiconductor, Inc. 9.250%, 04/15/2018 (Acquired 04/20/2010 - 08/24/2010, Cost $1,466,425)(r) NXP BV/NXP Funding LLC 9.500%, 10/15/2015 9.750%, 08/01/2018 (Acquired 07/13/2010, Cost $1,500,000)(r) Stoneridge, Inc. 9.500%, 10/15/2017 (Acquired 09/24/2010 - 09/27/2010, Cost $1,023,813) (r) Energy - Exploration & Production - 4.76% Hilcorp Energy I LP/Hilcorp Finance Company 9.000%, 06/01/2016 (Acquired 10/06/2009 - 06/16/2010, Cost $1,403,009)(r) PetroQuest Energy, Inc. 10.000%, 09/01/2017 Quicksilver Resources, Inc. 7.125%, 04/01/2016 Stone Energy Corporation 8.625%, 02/01/2017 Swift Energy Company 8.875%, 01/15/2020 Food & Drug Retailers - 0.84% Rite Aid Corporation 9.750%, 06/12/2016 Forestry/Paper - 3.76% Ainsworth Lumber Company Limited 11.000%, 07/29/2015(Acquired 02/22/2010 - 08/09/2010,Cost $1,369,928) (e) (r) Appleton Papers, Inc. 10.500%, 06/15/2015 (Acquired 01/29/2010 - 02/09/2010, Cost $971,948) (r) Georgia-Pacific LLC 7.750%, 11/15/2029 Verso Paper Holdings LLC/Verso Paper, Inc. 11.500%, 07/01/2014 Verso Paper Holdings LLC/Verso Paper, Inc. - Series B 9.125%, 08/01/2014 Gaming - 1.92% Harrah's Operating Company, Inc. 11.250%, 06/01/2017(c) MGM Resorts International 9.000%, 03/15/2020 (Acquired 03/09/2010 - 08/05/2010, Cost $1,316,334)(r) Gas Distribution - 2.10% Energy Transfer Equity LP 7.500%, 10/15/2020(c) Ferrellgas LP/Ferrellgas Finance Corporation 9.125%, 10/01/2017 Health Facilities - 2.49% Biomet, Inc. 11.625%, 10/15/2017 HCA, Inc. 9.625%, 11/15/2016(c) (e) Surgical Care Affiliates, Inc. 10.000%, 07/15/2017 (Acquired 12/15/2009, Cost $612,879)(r) Health Services - 0.50% Capella Healthcare, Inc. 9.250%, 07/01/2017 (Acquired 06/21/2010, Cost $740,550) (r) Household & Leisure Products - 0.73% Brunswick Corporation 11.250%, 11/01/2016 (Acquired 08/11/2009 - 07/07/2010, Cost $1,088,720)(r) Investments & Miscellaneous Financial - 1.50% Pinafore LLC/Pinafore, Inc. 9.000%, 10/01/2018 (Acquired 09/21/2010 - 09/22/2010, Cost $1,227,375) (r) TransUnion LLC/TransUnion Financing Corporation 11.375%, 06/15/2018 (Acquired 06/10/2010 - 08/30/2010, Cost $1,048,430)(r) Leisure - 1.11% NCL Corporation Limited 11.750%, 11/15/2016 Machinery - 1.69% Altra Holdings, Inc. 8.125%, 12/01/2016 Manitowoc Company, Inc. 9.500%, 02/15/2018 Media - Broadcast - 0.83% LIN Television Corporation 8.375%, 04/15/2018 (Acquired 04/07/2010 - 06/11/2010, Cost $1,255,313) (r) Media - Cable - 3.09% CCO Holdings LLC/CCO Holdings Capital Corporation 8.125%, 04/30/2020 (Acquired 04/14/2010 - 09/20/2010, Cost $1,614,807) (r) Cequel Communications Holdings I LLC/Cequel Capital Corporation 8.625%, 11/15/2017 (Acquired 10/30/2009 - 05/11/2010, Cost $2,098,019)(r) Unitymedia Hessen GmbH & Company/Unitymedia NRW GmbH 8.125%, 12/01/2017 (Acquired 11/17/2009 - 05/06/2010, Cost $1,004,624)(r) Media - Services - 1.07% Clear Channel Worldwide Holdings, Inc. - Series B 9.250%, 12/15/2017 Metals/Mining Excluding Steel - 2.59% International Coal Group, Inc. 9.125%, 04/01/2018 Noranda Aluminum Acquisition Corporation 5.373%, 05/15/2015 (a) (e) Novelis, Inc. 11.500%, 02/15/2015 Multi-Line Insurance - 1.13% American International Group, Inc. 8.175%, 05/15/2058(a) Oil Field Equipment & Services - 3.23% McJunkin Red Man Corporation 9.500%, 12/15/2016 (Acquired 12/16/2009 - 09/01/2010, Cost $1,736,946)(r) Parker Drilling Company 9.125%, 04/01/2018 (Acquired 03/11/2010 - 08/05/2010, Cost $1,251,250)(r) PHI, Inc. 8.625%, 10/15/2018 (Acquired 09/16/2010 - 09/23/2010, Cost $1,254,001)(r) Thermon Industries, Inc. 9.500%, 05/01/2017 (Acquired 04/23/2010, Cost $1,000,000)(r) Oil Refining & Marketing - 0.80% Holly Corporation 9.875%, 06/15/2017 Packaging - 2.40% Ardagh Packaging Finance PLC 7.375%, 10/15/2017(Acquired 09/30/2010, Cost $609,250)(r) 9.125%, 10/15/2020(Acquired 09/30/2010, Cost $405,250)(r) Berry Plastics Corporation 8.250%, 11/15/2015 BWAY Holding Company 10.000%, 06/15/2018 (Acquired 06/08/2010, Cost $493,290)(r) Graphic Packaging International, Inc. 9.500%, 06/15/2017 Pharmaceuticals - 1.14% Talecris Biotherapeutics Holdings Corporation 7.750%, 11/15/2016 Valeant Pharmaceuticals International 7.000%, 10/01/2020 (Acquired 09/21/2010, Cost $695,625) (r) Printing & Publishing - 0.84% Valassis Communications, Inc. 8.250%, 03/01/2015 Restaurants - 0.87% CKE Restaurants, Inc. 11.375%, 07/15/2018 (Acquired 07/06/2010 - 08/17/2010, Cost $1,341,425) (r) Software/Services - 0.33% First Data Corporation 8.875%, 08/15/2020 (Acquired 08/11/2010, Cost $491,935) (r) Support - Services - 1.61% PHH Corporation 9.250%, 03/01/2016 (Acquired 08/06/2010 - 08/10/2010, Cost $1,424,784)(r) RSC Equipment Rental, Inc./RSC Holdings III LLC 10.000%, 07/15/2017 (Acquired 02/22/2010, Cost $1,067,011) (r) Telecom - Integrated/Services - 3.03% Equinix, Inc. 8.125%, 03/01/2018 Frontier Communications Corporation 8.500%, 04/15/2020 Intelsat Luxembourg SA 11.500%, 02/04/2017(e) Windstream Corporation 8.125%, 09/01/2018 (Acquired 07/12/2010 - 07/28/2010, Cost $1,001,553)(r) Telecom - Wireless - 1.70% Clearwire Communications LLC/Clearwire Finance, Inc. 12.000%, 12/01/2015 (Acquired 09/21/2010, Cost $791,250) (r) Wind Acquisition Finance SA 11.750%, 07/15/2017 (Acquired 07/01/2009 - 04/23/2010, Cost $1,787,710)(r) Transportation Excluding Air/Rail - 0.64% American Petroleum Tankers LLC/American Petroleum Tankers Company 10.250%, 05/01/2015 (Acquired 05/06/2010 - 08/26/2010, Cost $985,550) (r) Total corporate bonds (Cost$133,578,383) CONVERTIBLE BONDS - 4.24% Auto Parts & Equipment - 1.31% Accuride Corporation 7.500%, 02/26/2020(Acquired 02/26/2010 - 08/26/2010, Cost $717,913) (e) (f) ArvinMeritor, Inc. 4.000%, 02/15/2027 Electronics - 0.29% Advanced Micro Devices, Inc. 6.000%, 05/01/2015 Food & Drug Retailers - 0.35% Great Atlantic & Pacific Tea Company 6.750%, 12/15/2012 Metals/Mining Excluding Steel - 0.91% Kaiser Aluminum Corporation 4.500%, 04/01/2015 (Acquired 03/24/2010 - 05/05/2010, Cost $1,338,119) (r) Oil Field Equipment & Services - 0.37% Transocean, Inc. 1.500%, 12/15/2037 Transportation Excluding Air/Rail - 1.01% Horizon Lines, Inc. 4.250%, 08/15/2012 Total convertible bonds (Cost$6,386,596) Shares CONVERTIBLE PREFERRED STOCKS - 4.40% Held Automakers - 1.40% General Motors Company/Motors Liquidation Company - Series C, 6.250% (b) Banking - 1.29% Citigroup, Inc.,7.500% Electric - Integrated - 0.83% NextEra Energy, Inc., 7.000% (b) Multi-Line Insurance - 0.88% Hartford Financial Services Group, Inc.,7.250% Total convertible preferred stocks (Cost$6,782,912) PREFERRED STOCKS - 2.37% Banking - 1.54% Citigroup Capital XIII, 7.875% (a) Zions Bancorporation- Series C, 9.500% Hotels - 0.83% Strategic Hotels & Resorts, Inc. - Series A, 8.500%(b) Strategic Hotels & Resorts, Inc. - Series B, 8.250%(b) Strategic Hotels & Resorts, Inc. - Series C, 8.250%(b) Total preferred stocks (Cost$3,564,390) Total investments - 98.24% (Cost$150,312,281) Time deposits* - 2.04% Liabilities in excess of other assets - (0.28)% ) Net assets - 100.00% $ (a) - The coupon rate shown on variable rate securities represents the rate at September 30, 2010. (b) - Non-income producing security. (c) - All or a portion of this security is segregated as collateral for delayed delivery securities. (d) - Zero coupon bond.Effective yield is listed. (e) - Payment in-kind security. (f) -Restricted security not registered under the Securities Act of 1933.Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutional buyers.The total market value of these securities was $1,178,975, representing 0.74% of net assets. (r) -Restricted security under Rule 144A of the Securities Act of 1933.Purchased in a private placement transaction; resale to the public may require registration or be limited to qualified institutional buyers.The total market value of these securities was $62,793,927, representing 39.18% of net assets. * -Time deposits of $1,200,000 with Citibank and $2,063,158 with Wells Fargo bear interest at 0.03% and mature on 10/1/2010. Invested through a cash management account administered by Brown Brothers Harriman & Co. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Diversified Large Cap Mid-Cap Value Fund Value Fund Value Fund Cost of investments $ $ $ Gross unrealized appreciation Gross unrealized depreciation ) ) ) Net unrealized depreciation $ ) $ ) $ ) Small Cap Value High Value Fund Opportunities Fund Yield Fund Cost of investments $ $ $ Gross unrealized appreciation Gross unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ ) $ ) $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, as well as other information regarding securities valuation and other significant accounting policies, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination.Various inputs are used in determining the value of each Fund’s investments.These inputs are summarized in the following three broad categories: • Level1— Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. • Level2— Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Trust’s own assumptions that market participants would use to price the asset or liability based on the best available information. The following table presents the valuation levels of each Fund’s assets as of September 30, 2010: Diversified Value Fund Large Cap Value Fund Mid-Cap Value Fund Level 1 Quoted prices in an active market: Common Stocks $ $ $ Level 2 Other significant observable market inputs — — — Level 3 Significant unobservable inputs — — — Total Investments $ $ $ Small Cap Value Fund Value Opportunities Fund High Yield Fund Level 1 Quoted prices in an active market: Common Stocks $ $ $ — Other InvestmentCompanies — — Preferred Stocks — Convertible Preferred Stocks — Warrants — — Level 2 Other significant observable market inputs: Corporate Bonds — Convertible Bonds — — Convertible Preferred Stocks — — Preferred Stocks — Level 3 Significant unobservable inputs — — — Total Investments $ $ $ There were transfers from Level 1 to Level 2 of $134,635 for the Value Opportunities Fund and $1,893,175 for the High Yield Fund using market value as of September 30, 2010. The transfers were due to lack of trading volume on September 30, 2010. There were no transfers into or out of Level 1 or Level 2 during the three months ended September 30, 2010 for the Diversified Value Fund, Large Cap Value Fund, Mid-Cap Value Fund and Small Cap Value Fund. The Trust did not have any liabilities that were measured at fair value on September 30, 2010. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Hotchkis and Wiley Funds By (Signature and Title)/s/Anna Marie Lopez Anna Marie Lopez President of Hotchkis and Wiley Funds DateNovember 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/Anna Marie Lopez Anna Marie Lopez President of Hotchkis and Wiley Funds DateNovember 24, 2010 By (Signature and Title)/s/James Menvielle James Menvielle Treasurer of Hotchkis and Wiley Funds DateNovember 24, 2010
